MEMORANDUM OF DECISION.
Defendant Donald Whitney was convicted following a jury trial on February 6, *4131981 of operating a vehicle while under the influence of intoxicating liquor (OUI) in violation of 29 M.R.S.A. § 1312 (Supp. 1980). On appeal, he claims that there is no statute of limitations for the crime of OUI and that his prosecution was therefore time-barred. He also contends that it was error for the presiding justice to admit the result of his breath test into evidence.
We disagree with the defendant’s contention that the statute of limitations contained in 17-A M.R.S.A. § 8 (Supp. 1980) does not apply. Section 6 of title 17-A clearly requires that the three year limitation period for Class E crimes prescribed by section 8 be applied to OUI offenses. 17-A M.R.S.A. § 6 (Supp. 1980).
Defendant also assigns as error the admission of his breath test results into evidence. We conclude that the arguments made by defendant concern questions of the weight to be given the results, not the admissibility of the evidence. The weight and credibility of evidence are for the jury to determine. State v. Flaherty, Me., 394 A.2d 1176, 1177 (1978). Therefore, we do not find error in the presiding justice’s ruling admitting the results into evidence.
The entry is:
Judgment affirmed.
All concurring.